DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This Office Action is in response to Application filed on July 23, 2021 in which claims 17-34 were presented for examination; claims 1-16 were canceled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 06, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 17-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,678,872. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-17 of the present application are being anticipated by claims 1-20 of US Patent No. 10,678,872.

US Application No. 17/383,670
US Patent No. 10,678,872
17. (New) A method comprising: receiving a search request via a user interface (UI) of a device; polling a plurality of data sources with a query comprising the search request;
receiving, from each of the plurality of data sources, search results for the query and auxiliary information describing attributes of the search results that led the search results to chosen from each data source; sorting the search results based on the auxiliary information; and generating for display on the UI the sorted search results.

18. (New) The method of claim 17, wherein the query further comprises context information describing an environment in which the search request received via the UL

19. (New) The method of claim 18, wherein the context information comprises a time and a location of the device when the search request was received via the UI.

20. (New) The method of claim 18, wherein the query further comprises a user signature indicating preferences of a user of the device, wherein the user signature is based on the use of the device by the user.

21. (New) The method of claim 19, wherein the context information is adapted into a syntax understandable by the plurality of data sources.

22. (New) The method of claim 17, wherein the plurality of data sources comprises a plurality of independent vertical search engines.

23. (New) The method of claim 17, wherein the auxiliary information includes at least one of: an identification of a dataspace associated with each of the search results,
an identification of the data source that provided each of the search results, a relevance list, wherein a relevance list element represents a set of an attribute of each of the search results and a value indicating a relevance of the attribute to at least one of the query and a plurality of learned user preferences of a user of the device, a textual location list, wherein a textual location list element represents a location of search terms from the query in fields provided by each of the search results, a disjunction indicator list, wherein a disjunction indicator list element represents whether a corresponding search term from the query matched each of the search results, a spelling correction list, wherein a spelling correction list element represents whether a corresponding search term from the search request exactly matched a substring of fields from each of the search results, and wherein the spelling correction list element represents a value indicating a distance between each search term and the matched substring, if a match was based on an applied spelling correction, a complete word match list, wherein a complete word match list element represents whether a corresponding search term from the query exactly matched a full word of fields from each of the search results based on an applied spelling correction, a field match list, wherein a field match list element represents whether the query matched all words of a field of each of the search results,
a location proximity indicator representing a value for a distance from each of the search results to a specified location, and a location query-place indicator representing whether a part of the search query information matched an entity recognized to be a place having a location.

24. (New) The method of claim 17, wherein the search results include at least one content item.

25. (New) The method of claim 24, wherein the at least one content item includes at least one of a contact, device application, music item, web site address, uniform resource locator (URL) for web browsing, business listing, and ring tone.

26. (New) A device for presenting search results, the device comprising: a memory storing instructions; control circuitry configured to execute the instructions stored in the memory to: receive a search request; poll a plurality of data sources with a query comprising the search request; receive, from each of the plurality of data sources, search results for the query and auxiliary information describing attributes of the search results that led the search results to chosen from each data source; and sort the search results based on the auxiliary information; and I/O circuitry configured to: generate for presentation the sorted search results.

27. (New) The device of claim 26, wherein the query further comprises context information describing an environment in which the search request received.

28. (New) The device of claim 27, wherein the context information comprises a time and a location of the device when the search request was received.

29. (New) The device of claim 27, wherein the query further comprises a user signature indicating preferences of a user of the device, wherein the user signature is based on the use of the device by the user.

30. (New) The device of claim 28, wherein the context information is adapted into a syntax understandable by the plurality of data sources.

31. (New) The device of claim 26, wherein the plurality of data sources comprises a plurality of independent vertical search engines.

32. (New) The device of claim 26, wherein the auxiliary information includes at least one of: an identification of a dataspace associated with each of the search results,
an identification of the data source that provided each of the search results,
a relevance list, wherein a relevance list element represents a set of an attribute of each of the search results and a value indicating a relevance of the attribute to at least one of the query and a plurality of learned user preferences of a user of the device,
a textual location list, wherein a textual location list element represents a location of search terms from the query in fields provided by each of the search results,
a disjunction indicator list, wherein a disjunction indicator list element represents whether a corresponding search term from the query matched each of the search results, a spelling correction list, wherein a spelling correction list element represents whether a corresponding search term from the search request exactly matched a substring of fields from each of the search results, and wherein the spelling correction list element represents a value indicating a distance between each search term and the matched substring, if a match was based on an applied spelling correction,
a complete word match list, wherein a complete word match list element represents whether a corresponding search term from the query exactly matched a full word of fields from each of the search results based on an applied spelling correction,
a field match list, wherein a field match list element represents whether the query matched all words of a field of each of the search results, a location proximity indicator representing a value for a distance from each of the search results to a specified location, and a location query-place indicator representing whether a part of the search query information matched an entity recognized to be a place having a location.

33. (New) The device of claim 26, wherein the search results include at least one content item.

34. (New) The device of claim 33, wherein the at least one content item includes at least one of a contact, device application, music item, web site address, uniform resource locator (URL) for web browsing, business listing, and ring tone

1. A method for presenting customized search results, the method comprising: receiving, at a server comprising control circuitry and memory, from a device operated by a user, a query comprising a search request and context information, the context information describing an environment in which the user input action was received, the context information adapted into a syntax understandable by a search engine; in response to receiving the query, retrieving, by the control circuitry, a customized set of search results based on the query and a plurality of learned user preferences contained in a profile corresponding to the user stored in the memory, each search result of the set of search results comprising auxiliary information, the auxiliary information including information describing attributes of the search result that led to the search result being chosen by the search engine; identifying a plurality of categories of search results; grouping the set of search results into a plurality of subsets based on the plurality of categories; ordering each subset of the set of search results based on the context information; and causing the device to display a plurality of folders, each folder corresponding to a category of the plurality of categories and containing the corresponding ordered subset of the set of search results.
2. The method of claim 1, wherein the auxiliary information includes at least one of: an identification of a dataspace associated with each search result, an identification of the search engine that provided each search result, a relevance list, wherein a relevance list element represents a set of an attribute of each search result and a value indicating a relevance of the attribute to at least one of the query and the user information, a textual location list, wherein a textual location list element represents a location of search terms from the query information in fields provided by each search result, a disjunction indicator list, wherein a disjunction indicator list element represents whether a corresponding search term from the query information matched each search result, a spelling correction list, wherein a spelling correction list element represents whether a corresponding search term from the query information exactly matched a substring of fields from each search result, and wherein the spelling correction list element represents a value indicating a distance between each search term and the matched substring, if a match was based on an applied spelling correction, a complete word match list, wherein a complete word match list element represents whether a corresponding search term from the query information exactly matched a full word of fields from each search result based on an applied spelling correction, a field match list, wherein a field match list element represents whether the search query information matched all words of a field of each search result, a location proximity indicator representing a value for a distance from each search result to a specified location, and a location query-place indicator representing whether a part of the search query information matched an entity recognized to be a place having a location.
3. The method of claim 1, wherein the ordering is further based on search engine general information, the search engine general information describing a corresponding search engine.
4. The method of claim 3, wherein the ordering based on the search engine general information is based on a comparison between the search engine general information and the user information.
5. The method of claim 4, wherein the search engine general information includes at least one of a measure of importance relative to other search engines of reordering criteria of different metacontent descriptor fields, a measure of importance relative to other search engines of spelling correction matches, a measure of importance relative to other search engines of disjunction indicators, a relative interpretation of distance compared to other search engines for location indicators, whether an existence of a search result from the search engine indicates that the search result should be presented as important, and a relative importance compared to other search engines of complete word matches.
6. The method of claim 1, further comprising selecting the search engine to which the query information is sent based on a measure of a use by the user of the search engine.
7. The method of claim 1, wherein the content preferences learned about the user include at least one of a user profile, user behavior, and user activity.
8. The method of claim 1, wherein the set of search results includes at least one content item.
9. The method of claim 8, wherein the at least one content item includes at least one of a contact, device application, music item, web site address, uniform resource locator (URL) for web browsing, business listing, and ring tone.
10. The method of claim 1, wherein the search engine includes a recommendation engine, the recommendation engine recommending search results based on at least a portion of the user information.
11. A system for presenting customized search results, the system comprising server having control circuitry and memory with instructions encoded thereon, the instructions comprising: an instruction for receiving, at the server, from a device operated by a user, a query comprising a search request and context information, the context information describing an environment in which the user input action was received, the context information adapted into a syntax understandable by a search engine; an instruction for, in response to receiving the query, retrieving, by the control circuitry, a set of customized search results based on the query and a plurality of learned user preferences contained in a profile corresponding to the user stored in the memory, each search result of the set of search results comprising auxiliary information, the auxiliary information including information describing attributes of the search result that led to the search result being chosen by the search engine; an instruction for identifying a plurality of categories of search results; an instruction for grouping the set of search results into a plurality of subsets based on the categories; an instruction for ordering each subset of the set of search results based on the context information; and an instruction for causing the device to display a plurality of folders, each folder corresponding to a category of the plurality of categories and containing the corresponding ordered subset of the set of search results.
12. The system of claim 11, wherein the auxiliary information includes at least one of: an identification of a dataspace associated with each search result, an identification of the search engine that provided each search result, a relevance list, wherein a relevance list element represents a set of an attribute of each search result and a value indicating a relevance of the attribute to at least one of the query and the user information, a textual location list, wherein a textual location list element represents a location of search terms from the query information in fields provided by each search result, a disjunction indicator list, wherein a disjunction indicator list element represents whether a corresponding search term from the query information matched each search result, a spelling correction list, wherein a spelling correction list element represents whether a corresponding search term from the query information exactly matched a substring of fields from each search result, and wherein the spelling correction list element represents a value indicating a distance between each search term and the matched substring, if a match was based on an applied spelling correction, a complete word match list, wherein a complete word match list element represents whether a corresponding search term from the query information exactly matched a full word of fields from each search result based on an applied spelling correction, a field match list, wherein a field match list element represents whether the search query information matched all words of a field of each search result, a location proximity indicator representing a value for a distance from each search result to a specified location, and a location query-place indicator representing whether a part of the search query information matched an entity recognized to be a place having a location.
13. The system of claim 11, wherein the ordering is further based on search engine general information, the search engine general information describing a corresponding search engine.
14. The system of claim 13, wherein the ordering based on the search engine general information is based on a comparison between the search engine general information and the user information.
15. The system of claim 14, wherein the search engine general information includes at least one of a measure of importance relative to other search engines of reordering criteria of different metacontent descriptor fields, a measure of importance relative to other search engines of spelling correction matches, a measure of importance relative to other search engines of disjunction indicators, a relative interpretation of distance compared to other search engines for location indicators, whether an existence of a search result from the search engine indicates that the search result should be presented as important, and a relative importance compared to other search engines of complete word matches.
16. The system of claim 11, the computer memory store further comprising instructions that cause the computer system to select the search engine to which the query information is sent based on a measure of a use by the user of the search engine.
17. The system of claim 11, wherein the content preferences learned about the user include at least one of a user profile, user behavior, and user activity.
18. The system of claim 11, wherein the set of search results includes at least one content item.
19. The system of claim 18, wherein the at least one content item includes at least one of a contact, device application, music item, web site address, uniform resource locator (URL) for web browsing, business listing, and ring tone.
20. The system of claim 11, wherein the search engine includes a recommendation engine, the recommendation engine recommending search results based on at least a portion of the user information.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 17-34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuramura US Patent No. 7,823,066 in view of Reztlaff, II et al. US Patent No. 8,266,173.

Regarding claim 17, Kuramura discloses “a method comprising: receiving a search request via a user interface (UI) of a device” (by providing a method to facilitate presentation of data associated with defined context-based events, where data is retrieved from database based upon receiving event selection criterion from user involves: receiving event selection criterion from user via interactive console; Abstract describing complex queries can be made using the present intelligent console. The user is alerted to the events satisfying the complex queries and if the user chooses, the corresponding and associated multi-media data is displayed); “polling a plurality of data sources with a query comprising the search request” (Col. 32, lines 34-35; Col. 33, lines 44-45 describing executing a query to continuously pool at least one database and executing standing query to continuously poll database); receiving, from each of the plurality of data sources, search results for the query and auxiliary information describing attributes of the search results that led the search results to chosen from each data source” (identifying data stored in database that satisfies condition of standing query; displaying on interactive console list of context-based events associated with data that satisfies condition of standing query; and presenting data in varying media formats to user Col. 5, lines 19-46; Col. 6, lines 24-50;). It is noted however, Kuramura did not specifically detail the aspects of “sorting the search results based on the auxiliary information; and generating for display on the UI the sorted search results” as recited in the instant claim 17. On the other hand, Reztlaff, II et al. achieved the aforementioned claim features by providing Searching electronic items stored in memory may include receiving search query terms, compiling a list of electronic items containing at least one instance of each query term, and sorting the list of electronic items based on one or more criteria. From the sorted list, search results may be determined and displayed (See Abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the search method of Kuramura with the search method of Reztlaff, II et al. because they are both directed to the same field of endeavor. Such combination would have enhanced the versatility of Kuramura by allowing it to effectively sort search results; thus, assisting users in dynamically and flexibly varying selection conditions.

As per claim 18, Kuramura discloses “wherein the query further comprises context information describing an environment in which the search request received via the UI” (by providing method to facilitate presentation of data associated with defined context-based events; system 200 of FIG. 3 preferably includes mechanisms that specify, extract, and refer to objects and object properties in the EM. An object is defined as an observable entity having a localizable position and spatial extent at any point in time).

As per claim 19, Kuramura discloses “wherein the context information comprises a time and a location of the device when the search request was received via the UI” (Abstract describing user can access an event simply by selecting the time of interest on the timeline of the graph/data display; system 200 of FIG. 3 preferably includes mechanisms that specify, extract, and refer to objects and object properties in the EM. An object is defined as an observable entity having a localizable position and spatial extent at any point in time).

As per claim 20, Kuramura discloses “wherein the query further comprises a user signature indicating preferences of a user of the device, wherein the user signature is based on the use of the device by the user” (FIG. 5b, the schedule window 402 displays the programs of interests (i.e., basketball games) to the user 308. The programs of interest can be selected from a pull-down menu or preferences window. The Schedule Window 402 has a set of buttons that are associated with columns of information under the buttons). 

As per claim 21, Kuramura discloses “wherein the context information is adapted into a syntax understandable by the plurality of data sources” (presence system 200 uses an extensible language for denoting positions).

As per claim 22, Kuramura discloses “wherein the plurality of data sources comprises a plurality of independent vertical search engines” (the Logical Database 320 comprises two separate databases, the Multi-Media Database 324 and the Statistical Database 322, residing on separate servers. Both the Multi-Media Database 324 and the Statistical Database 322 are accessible via the Internet (or Intranet)).

As per claim 23, Reztlaff, II et al. disclose “wherein the auxiliary information includes at least one of: an identification of a dataspace associated with each of the search results,
an identification of the data source that provided each of the search results, a relevance list, wherein a relevance list element represents a set of an attribute of each of the search results and a value indicating a relevance of the attribute to at least one of the query and a plurality of learned user preferences of a user of the device, a textual location list, wherein a textual location list element represents a location of search terms from the query in fields provided by each of the search results, a disjunction indicator list, wherein a disjunction indicator list element represents whether a corresponding search term from the query matched each of the search results, a spelling correction list, wherein a spelling correction list element represents whether a corresponding search term from the search request exactly matched a substring of fields from each of the search results, and wherein the spelling correction list element represents a value indicating a distance between each search term and the matched substring, if a match was based on an applied spelling correction, a complete word match list, wherein a complete word match list element represents whether a corresponding search term from the query exactly matched a full word of fields from each of the search results based on an applied spelling correction, a field match list, wherein a field match list element represents whether the query matched all words of a field of each of the search results,
a location proximity indicator representing a value for a distance from each of the search results to a specified location, and a location query-place indicator representing whether a part of the search query information matched an entity recognized to be a place having a location” (See Reztlaff, II et al. Abstract describing Searching electronic items stored in memory may include receiving search query terms, compiling a list of electronic items containing at least one instance of each query term, and sorting the list of electronic items based on one or more criteria. From the sorted list, search results may be determined and displayed).

As per claim 24, Kuramura discloses “wherein the search results include at least one content item” (Col. 1, lines 21-22 content-based multi-media data in a multi-media presentation system; Col. 8, lines 46-48 describing ).

As per claim 25, Kuramura discloses “wherein the at least one content item includes at least one of a contact, device application, music item, web site address, uniform resource locator (URL) for web browsing, business listing, and ring tone” (Figures 4a, Components 322, 324; Col. 16, line 1-Col. 19, line 29).

Regarding claim 26, Kuramura discloses “a device for presenting search results, the device comprising: a memory storing instructions; control circuitry configured to execute the instructions stored in the memory (Figures 3, 4a, 4b) to: receiving a search request” (by providing a method to facilitate presentation of data associated with defined context-based events, where data is retrieved from database based upon receiving event selection criterion from user involves: receiving event selection criterion from user via interactive console; Abstract describing complex queries can be made using the present intelligent console. The user is alerted to the events satisfying the complex queries and if the user chooses, the corresponding and associated multi-media data is displayed); “poll a plurality of data sources with a query comprising the search request” (Col. 32, lines 34-35; Col. 33, lines 44-45 describing executing a query to continuously pool at least one database and executing standing query to continuously poll database); “receive, from each of the plurality of data sources, search results for the query and auxiliary information describing attributes of the search results that led the search results to chosen from each data source” (identifying data stored in database that satisfies condition of standing query; displaying on interactive console list of context-based events associated with data that satisfies condition of standing query; and presenting data in varying media formats to user Col. 5, lines 19-46; Col. 6, lines 24-50). It is noted however, Kuramura did not specifically detail the aspects of “sort the search results based on the auxiliary information; and I/O circuitry configured to: generate for presentation the sorted search results” as recited in the instant claim 26. On the other hand, Reztlaff, II et al. achieved the aforementioned claim features by providing a methodology for searching electronic items stored in memory that include receiving search query terms, compiling a list of electronic items containing at least one instance of each query term, and sorting the list of electronic items based on one or more criteria. From the sorted list, search results may be determined and displayed (See Abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the search method of Kuramura with the search method of Reztlaff, II et al. because they are both directed to the same field of endeavor. Such combination would have enhanced the versatility of Kuramura by allowing it to effectively sort search results; thus, assisting users in dynamically and flexibly varying selection conditions.

As per claim 27, Kuramura discloses “wherein the query further comprises context information describing an environment in which the search request received” (by providing method to facilitate presentation of data associated with defined context-based events; system 200 of FIG. 3 preferably includes mechanisms that specify, extract, and refer to objects and object properties in the EM. An object is defined as an observable entity having a localizable position and spatial extent at any point in time).

As per claim 28, Kuramura discloses “wherein the context information comprises a time and a location of the device when the search request was received” (Abstract describing user can access an event simply by selecting the time of interest on the timeline of the graph/data display; system 200 of FIG. 3 preferably includes mechanisms that specify, extract, and refer to objects and object properties in the EM. An object is defined as an observable entity having a localizable position and spatial extent at any point in time).

As per claim 29, Kuramura discloses “wherein the query further comprises a user signature indicating preferences of a user of the device, wherein the user signature is based on the use of the device by the user” (FIG. 5b, the schedule window 402 displays the programs of interests (i.e., basketball games) to the user 308. The programs of interest can be selected from a pull-down menu or preferences window. The Schedule Window 402 has a set of buttons that are associated with columns of information under the buttons). 

As per claim 30, Kuramura discloses “wherein the context information is adapted into a syntax understandable by the plurality of data sources” (presence system 200 uses an extensible language for denoting positions).

As per claim 31, Kuramura discloses “wherein the plurality of data sources comprises a plurality of independent vertical search engines” (the Logical Database 320 comprises two separate databases, the Multi-Media Database 324 and the Statistical Database 322, residing on separate servers. Both the Multi-Media Database 324 and the Statistical Database 322 are accessible via the Internet (or Intranet)).

As per claim 32, Reztlaff, II et al. disclose “wherein the auxiliary information includes at least one of: an identification of a dataspace associated with each of the search results,
an identification of the data source that provided each of the search results, a relevance list, wherein a relevance list element represents a set of an attribute of each of the search results and a value indicating a relevance of the attribute to at least one of the query and a plurality of learned user preferences of a user of the device, a textual location list, wherein a textual location list element represents a location of search terms from the query in fields provided by each of the search results, a disjunction indicator list, wherein a disjunction indicator list element represents whether a corresponding search term from the query matched each of the search results, a spelling correction list, wherein a spelling correction list element represents whether a corresponding search term from the search request exactly matched a substring of fields from each of the search results, and wherein the spelling correction list element represents a value indicating a distance between each search term and the matched substring, if a match was based on an applied spelling correction, a complete word match list, wherein a complete word match list element represents whether a corresponding search term from the query exactly matched a full word of fields from each of the search results based on an applied spelling correction, a field match list, wherein a field match list element represents whether the query matched all words of a field of each of the search results,
a location proximity indicator representing a value for a distance from each of the search results to a specified location, and a location query-place indicator representing whether a part of the search query information matched an entity recognized to be a place having a location” (See Reztlaff, II et al. Abstract describing Searching electronic items stored in memory may include receiving search query terms, compiling a list of electronic items containing at least one instance of each query term, and sorting the list of electronic items based on one or more criteria. From the sorted list, search results may be determined and displayed).

As per claim 33, Kuramura discloses “wherein the search results include at least one content item” (Col. 1, lines 21-22 content-based multi-media data in a multi-media presentation system; Col. 8, lines 46-48 describing ).

As per claim 34, Kuramura discloses “wherein the at least one content item includes at least one of a contact, device application, music item, web site address, uniform resource locator (URL) for web browsing, business listing, and ring tone” (Figures 4a, Components 322, 324; Col. 16, line 1-Col. 19, line 29).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ COBY whose telephone number is (571)272-4017. The examiner can normally be reached Monday-Thursday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571 270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANTZ COBY/Primary Examiner, Art Unit 2456                                                                                                                                                                                                        
July 02, 2022